086Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



 The Status of Claims:
Claims 36-55 are pending. 
Claims 36-53 are rejected. 
Claims 54-55 are withdrawn from consideration. 


DETAILED ACTION
1. 	Claims 36-53 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a division of 15/756,086 02/28/2018 PAT 10836733, which is a 371 of PCT/US16/49556 08/31/2016, which claims benefit of 62/213,747(09/03/2015) and claims benefit of 62/252,064(11/06/2015).. 
    Drawings
3.         The drawings filed on 11/16/2020 are accepted by the examiner.
        IDS
4.          The IDS filed on 1/19/2021 is reviewed by the examiner. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restriction
Applicant’s election without traverse of Group I (claims 36-53) on 11/28/2022 is acknowledged. Claims 54-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups II-III, there being no allowable generic or linking claim. 
 The elected compound 11, 
    PNG
    media_image1.png
    89
    258
    media_image1.png
    Greyscale
 is allowable.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
5.	Claims 41-42, 44-45, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

In claims 41-42, 44-45, and 47, the phrases  ”a cancer disclosed in paragraphs [0137] and [0139] through [0146]”, “ an anticancer agent disclosed in paragraphs [0168] through [0172] and paragraphs [0176] through [0179]”,” a disease or condition disclosed in paragraphs [0186] through [0191]”, “ a condition disclosed in paragraphs [0208] and [0209]”, “ the disease or condition is disclosed in paragraph [0048] and [021 0]” are recited.
These expressions are vague and indefinite because the claims do not elaborate what exactly each of the phrases is meant in the corresponding paragraphs of the claims. Also, the claims referred to the specification are improper.   An appropriate correction is required.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 36-53 are rejected under 35 U.S.C. 112, first paragraph, because 
The incorporation of essential material in the specification by reference to a foreign application or patent, or to a publication is improper.  Applicant is required to amend the disclosure to include the material incorporated by reference.  The amendment must be accompanied by an affidavit or declaration executed by the applicant, or a practitioner representing the applicant, stating that the amendatory material consists of the same material incorporated by reference in the referencing application.  See In re Hawkins, 486 F.2d 569, 179 USPQ 157 (CCPA 1973); In re Hawkins, 486 F.2d 579, 179 USPQ 163 (CCPA 1973); and In re Hawkins, 486 F.2d 577, 179 USPQ 167 (CCPA 1973).

The attempt to incorporate subject matter into this application by a reference to WO 2008/055068 ,  a paragraph# 0023  on page  8 , is improper because , although the specification mentions various diseases ,  WO 2008/055068 discloses numerous diseases and conditions treatable by HDACIs, including the underlying science and reasoning supporting such treatments, which has been incorporated its entirety into the specification as it mentions.  It is a foreign patent ; does not specify essential materials on the specification. Applicant is required to amend the disclosure to include the material incorporated by references and to accompany the amendment by an affidavit or declaration by the applicant.

7.	Claims 36-53 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for making salts of the claimed compounds, does not reasonably provide enablement for making prodrugs of the claimed compounds.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art of medicinal chemistry to use the invention.  “The factors to be considered [in making an enablement rejection] have been summarized as a) the quantity of experimentation necessary, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  a) Finding a prodrug is an empirical exercise.  Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug, that produces the active compound metabolically, in man, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty.  Although attempts have been made to predict drug metabolism de novo, this is still an experimental science.  For a compound to be a prodrug, it must meet three tests.  It must itself be biologically inactive.  It must be metabolized to a second substance in a human at a rate and to an extent to produce that second substance at a physiologically meaningful concentration.  Thirdly, that second substance must be clinically effective.  Determining whether a particular compound meets these three criteria in a clinical trial setting requires a large quantity of experimentation.
b) The direction concerning the prodrugs is found in paragraphs 87-89 on page 21.  c) There is no working example of a prodrug of a compound the formula (I).  d) The nature of the invention is clinical use of compounds and the pharmacokinetic behavior of substances in the human body.  e) Wolff (Medicinal Chemistry) summarizes the state of the prodrug art.  Wolff, Manfred E. "Burger's Medicinal Chemistry, 5ed, Part I", John Wiley & Sons, 1995, pages 975-977.  The table on the left side of page 976 outlines the research program to be undertaken to find a prodrug.  The second paragraph in section 10 and the paragraph spanning pages 976-977 indicate the low expectation of success.  In that paragraph the difficulties of extrapolating between species are further developed.  Since, the prodrug concept is a pharmacokinetic issue, the lack of any standard pharmacokinetic protocol discussed in the last sentence of this paragraph is particularly relevant.  Banker (Modern Pharmaceutics) Banker, G.S. et al, "Modern Pharmaceutics, 3ed.", Marcel Dekker, New York, 1996, pages 451 and 596.  in the first sentence, third paragraph on page 596 states that “extensive development must be undertaken” to find a prodrug.  f) Wolff (Medicinal Chemistry) in the last paragraph on page 975 describes the artisans making Applicants' prodrugs as a collaborative team of synthetic pharmaceutical chemists and metabolism experts.  All would have a Ph. D. degree and several years of industrial experience.  g) It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  h) The breadth of the claims includes all of the hundreds of thousands of compounds of formula (I) of claims 1 and 2 as well as the presently unknown list of potential prodrug derivatives embraced by claims 1 and 2.
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  That conclusion is clearly justified here.  Thus, undue experimentation will be required to determine if any particular *** is, in fact, a prodrug.

8.	Claims 36-53 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for making salts of the claimed compounds, does not reasonably provide enablement for making hydrates of the claimed compounds.  The specification does not enable any person skilled in the art of synthetic organic chemistry to make the invention commensurate in scope with these claims.  “The factors to be considered [in making an enablement rejection] have been summarized as a) the quantity of experimentation necessary, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  In the present case the important factors leading to a conclusion of undue experimentation are the absence of any working example of a formed solvate, the lack of predictability in the art, and the broad scope of the claims.
c) There is no working example of any hydrate formed.  These cannot be simply willed into existence.  As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity.  However ... there is no evidence that such compounds exist... the examples of the  '881 patent do not produce the postulated compounds... there is ... no evidence that such compounds even exist.”  The same circumstance appears to be true here.  There is no evidence that solvates of these compounds actually exist; if they did, they would have formed.  Hence, applicants must show that solvates can be made, or limit the claims accordingly.
g) The state of the art is that is not predictable whether solvates will form or what their composition will be.  In the language of the physical chemist, a solvate of organic molecule is an interstitial solid solution.  This phrase is defined in the second paragraph on page 358 of West (Solid State Chemistry).  West, Anthony R., "Solid State Chemistry and its Applications, Wiley, New York, 1988, pages 358 & 365.  The solvent molecule is a species introduced into the crystal and no part of the organic host molecule is left out or replaced.  In the first paragraph on page 365, West (Solid State Chemistry) says, “it is not usually possible to predict whether solid solutions will form, or if they do form what is their compositional extent".  Thus, in the absence of experimentation one cannot predict if a particular solvent will solvate any particular crystal.  One cannot predict the stoichiometery of the formed solvate, i.e. if one, two, or a half a molecule of solvent added per molecule of host.  In the same paragraph on page 365 West (Solid State Chemistry) explains that it is possible to make meta-stable non-equilibrium solvates, further clouding what Applicants mean by the word solvate.  Compared with polymorphs, there is an additional degree of freedom to solvates, which means a different solvent or even the moisture of the air that might change the stabile region of the solvate.
h) The breadth of the claims includes all of the hundreds of thousands of compounds of formula (I).  Thus, the scope is broad.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  That conclusion is clearly justified here.  Thus, undue experimentation will be required to practice Applicants' invention.


9.	Claims 36-51 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification is not enabled for 

the method of treating a method of treating a disease or condition wherein inhibition of HDAC provides a benefit, comprising administering a therapeutically effective amount of a compound of formula (la).
The claims are not directed to the treatment of the specific diseases such as pancreatic cancer , but the treatment of various kinds of diseases or conditions related to using a inhibition of HDAC mechanism comprising administering the a therapeutically effective amount of a compound of formula (la)..  The specification falls short because data essential for treating numerous diseases by administering a therapeutically effective amount of the claimed compounds to a person in need is not described in the specification. 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described.  They are:
1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims, 
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

The Nature of the Invention

Claim 36 recites that a method of treating a disease or condition wherein inhibition of HDAC provides a benefit, comprising administering a therapeutically effective amount of a compound of formula: 
(la): 
Claim 37 recites that a method of treating a disease or condition wherein inhibition of HDAC provides a benefit comprising administering a therapeutically effective amount of a compound selected from the group.

The State of the Prior Art

The state of the prior art are in the followings:
According to Wikipedia, it teaches that Histone deacetylase inhibitors (HDAC inhibitors, HDACi, HDIs) are chemical compounds that inhibit histone deacetylases. HDIs have a long history of use in psychiatry and neurology as mood stabilizers and anti-epileptics. More recently they are being investigated as possible treatments for cancers, depression,  parasitic and inflammatory diseases. 
HDIs should not be considered to act solely as enzyme inhibitors of HDACs. A large variety of nonhistone transcription factors and transcriptional co-regulators are known to be modified by acetylation. HDIs can alter the degree of acetylation nonhistone effector molecules and, therefore, increase or repress the transcription of genes by this mechanism.
Kozikowski et al (US 2014/0128408 A1) teaches  that histone deacetylases inhibitors (HDACIs) and compositions containing the same are disclosed. Methods of treating diseases and conditions wherein inhibition of HDAC provides a benefit, like a cancer, a neurodegenerative disorder, a peripheral neuropathy, a neurological disease, traumatic brain injury, stroke, hypertension, malaria, an autoimmune disease, autism, autism spectrum disorders, and inflammation, also are disclosed.
WO 2008/019025 discloses isoform-selective HDAC inhibitors and it provides methods of sensitizing a cancer cell to the cytotoxic effects of radiotherapy. It also describes the methods for treating cancer, neurological diseases and methods for treating malaria. Additionally, the invention provides pharmaceutical compositions comprising an HDAC inhibitor of the invention; and kits comprising a an HDAC inhibitor of the invention.
However, there are no conclusive data which allow the approval for treating all kinds of diseases or conditions related to the inhibitions of HDAC  comprising administering the compounds or their pharmaceutical composition.

The predictability or lack thereof in the art

The current claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the method of inhibiting the HDAC in the patient could result in 
generally,  the side effects of HDAC inhibitors such as reversible with drug cessation , fatigue, nausea, dehydration, diarrhea, prolonged QT, thrombocytopenia, lymphopenia,  testicular atrophy and neutropenia according to  Rasheed W, Bishton M, Johnstone RW, et al: Histone deacetylase inhibitors in lymphoma and solid malignancies. Expert Rev Anticancer Ther 8:413-432, 2008); this kind of treatment can not translated to all the possible treatment of all the well-known diseases and disorders related to the HDACc inhibitors in regards to their therapeutic effects. 
Hence, in the absence of a showing of correlation between all the well-known diseases claimed as capable of treatment by inhibiting the protein kinase enzyme in the patient with the claimed compounds and all the known disorders and diseases, one of skill in the art is unable to fully predict possible results from the administration of the claimed composition containing compounds due to the unpredictability of the role of treating any known disorders by the protein kinase inhibitors in the patient with the claimed compounds, i.e. whether promotion or inhibition would be beneficial for the treatment of all the diseases including cancers .
The nature of pharmaceutical arts is that it involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities.  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. 

The amount of direction or guidance present

The direction present in the current specification is that the claimed compounds can be used to treat various diseases or conditions. These diseases include the neurological disease. The neurological diseases that can be treated include, but are not limited to, Huntington's disease, lupus, schizophrenia, multiple sclerosis, muscular dystrophy, dentatorubralpallidoluysian atrophy (DRRLA), spinal and bulbar muscular atrophy (SBMA), and fine spinocerebellar ataxias (SCAI, SCA2, SCA3/MJD (Machado-Joseph Disease), SCA6, and SCA7), drug-induced movement disorders, Creutzfeldt-Jakob disease, amyotrophic lateral sclerosis, Pick's disease, Alzheimer's disease, Lewy body dementia, cortico basal degeneration, dystonia, myoclonus, Tourette's syndrome, tremor, chorea, restless leg syndrome, Parkinson's disease, Parkinsonian syndromes, anxiety, depression, psychosis, manic depression, Friedreich's ataxia , Fragile X syndrome, spinal muscular dystrophy, Rett syndrome, Rubinstein-Taybi syndrome, Wilson's disease, multi- infarct state, CMT, GAN and other peripheral neuropathies.
 	  However, the specification is silent and fails to provide guidance as to whether all those diseases require the mechanistic nature of inhibiting the HDAC in the patient with the claimed compounds, i.e. the specification fails to provide a correlation between all those diseases and the inhibition of the HDAC in the patient.  Also, there is no direction and guidance for how all those diseases would be cured by using the claimed compounds.
The presence or absence of working examples

There is a test for growth inhibition of pancreatic cancer cells by HDACIs (  see page 43, Table 5, compounds# 1-18) , but there are no working examples for all those disorders-treatment by using the mechanistic nature of inhibiting the HDAC in the patient with the compounds. 
Also, the compounds which are disclosed in the specification have no pharmacological data regarding the treatment of all those diseases by inhibition of HDAC which provides a benefit  using the claimed compounds.  Also, the specification fails to provide sufficient working examples as to how those diseases can be treated by inhibiting the HDAC in the patient with the claimed compounds, i.e. again, there is no direct correlation between the diseases and the claimed compounds.
The breadth of the claims

	The breadth of the claim is that the claimed compounds can be used to treat all the known diseases benefited by the inhibition of the HDAC, without regards as to the side-effect of the claimed compounds on the stated diseases.
The quantity of experimentation needed

	The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine which kinds of those disorders would be benefited by the affect of the claimed compounds and would furthermore then have to determine whether the claimed compounds would provide treatment of all the known diseases listed in the above.
  The level of the skill in the art

	The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.  
	Thus, the specification fails to provide sufficient support of the broad use of the claimed compounds for all kinds of diseases-treatment.  As a result, necessitating one of skill to perform an exhaustive search for which all the known diseases can be treated by the claimed compounds in order to practice the claimed invention.
Genentech Inc. v. Novo Nordisk A/S    (CA FC) 42 USPQ2d 1001  (3/13/1997), states that “ a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the claimed compound encompassed in the instant claims, with no assurance of success.


`10.	Claim 40 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without any evidence to treat any cancer, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
The claim is directed to a method of treatment of treating the disease or condition such as  cancer  administering to a patient
The specification falls short because data essential for treating cancers is not described in the specification. In the absence of  specific malignant tumors or otherwise, data showing inhibition of the multiplication of cancer cells, such a  broad assertion is not believable in view of the contemporary knowledge of the  art. 34 USPQ 2d, 1436 (Fed Cir. 1995) . See also, MPEP 2107.01, 2107.02. 2107.03, 2164.01©, 2164.04, 2164.07.
Moreover, the claim sets forth the treatment of cancer generally.  However, there are more than 3000 cancers. Applicants have not identified a specific compound capable of treating “cancers” broadly. Thus, the existence of such a “silver bullet” is contrary to our present understanding in oncology.  Even the most broadly effective anti-tumor agents are only effective against a small fraction of the vast number of different cancers known. This is true in part because cancers arise from a wide variety of sources, such as viruses (e.g. EBV, HHV-8, and HTLV-1), exposure to chemicals such as tobacco tars, genetic disorders, ionizing radiation, and a wide variety of failures of the body’s cell growth regulatory mechanisms. Different types of cancers affect different organs and have different methods of growth and harm to the body, and different vulnerabilities. Thus, it is beyond the skill of oncologists today to get an agent to be effective against cancers generally, evidence that the level of skill in this art is low relative to the difficulty of such a task. See also, In re Joller, 206 USPQ 885(CCPA 1980).


11.	Claims 43 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Enablement for the scope of “inflammation ” generally is not present.  For a compound to be effective against inflammation generally is contrary to medical science. Inflammation is a process which can take place in virtually any part of the body. There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate the inflammatory reaction. There is no common mechanism by which all, or even most, inflammations arise.  Mediators include bradykinin, serotonin, C3a, C5a, histamine, assorted leukotrienes and cytokines, and many, many others.  Accordingly, treatments for inflammation are normally tailored to the particular type of inflammation present, as there is no, and there can be no “magic bullet” against inflammation generally.
Inflammation is the reaction of vascularized tissue to local injury; it is the name given to the stereotyped ways tissues respond to noxious stimuli. These occur in two fundamentally different types.  Acute inflammation is the response to recent or continuing injury.  The principal features are dilatation and leaking of vessels, and recruitment of circulating neutrophils.  Chronic inflammation or "late-phase inflammation" is a response to prolonged problems, orchestrated by T-helper lymphocytes. It may feature recruitment and activation of T- and B-lymphocytes, macrophages, eosinophils, and/or fibroblasts. The hallmark of chronic inflammation is infiltration of tissue with mononuclear inflammatory cells.  Granulomas are seen in certain chronic inflammation situations. They are clusters of macrophages which have stuck tightly together, typically to wall something off. Granulomas can form with foreign bodies such as aspirated food, toxocara, silicone injections, and splinters.
Otitis media is an inflammation of the lining of the middle ear and is commonly caused by Streptococcus pneumoniae and Haemophilus influenzae. Cystitis is an inflammation of the bladder, usually caused by bacteria. Blepharitis is a chronic inflammation of the eyelids that is caused by a staphylococcus. Dacryocystitis is inflammation of the tear sac, and usually occurs after a long-term obstruction of the nasolacrimal duct and is caused by staphylococci or streptococci. Preseptal cellulitis is inflammation of the tissues around the eye, and Orbital cellulitis is an inflammatory process involving the layer of tissue that separates the eye itself from the eyelid. These life-threatening infections usually arise from staphylococcus. Hence, these types of inflammations are treated with antibiotics.
Certain types of anti-inflammatory agents, such as non-steroidal anti-inflammatory medications (Ibuprofen and naproxen) along with muscle relaxants can be used in the non-bacterial cases. The above list is by no means complete, but demonstrates the extraordinary breadth of causes, mechanisms and treatment (or lack thereof) for inflammation. It establishes that it is not reasonable to any agent to be able to treat inflammation generally. An appropriate correction is required. 

12.	Claims 43 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The scope of “autoimmune disease” is unclear. Consider Autism, Primary sclerosing cholangitis (PSC), Multiple Sclerosis, Idiopathic pulmonary fibrosis, Phacogenic Uveitis,  adhesive capsulitis, fibromyalgia, arachnoiditis, Rosacea, Lichen sclerosus, Hidradenitis suppurativa,  Multifocal Motor Neuropathy with conduction block (MMN), Polymyalgia Rheumatica, Hailey-Hailey disease (Familial benign chronic pemphigus) and Still's disease. Whether these are or are not autoimmune disorders is not known or in dispute, and indeed determining what is and what is not an autoimmune disorder has proved in numerous cases to be very troublesome.  For example, there has been extensive and unresolved scientific debate over whether autism, Multiple Sclerosis and fibromyalgia are or are not autoimmune disorders.  Hence, it is not known whether these diseases do or do not fall within the claim, rendering the claim indefinite.
In addition new candidates for possible autoimmune status arise from time to time. There is some research suggesting that emphysema, and  some types of  schizophrenia are autoimmune.  Just recently there has arisen some evidence from mice studies that OCD might well have an immune component, so OCD may, or may not, be embraced by these claims. The reverse process also occurs. For example, ankylosing spondylitis commonly appears on lists of autoimmune disorders, but recent research is pointing to it not being an autoimmune disorder, but instead an unusual response to infection.
Further complicating matters is that there is a broader and narrower understanding of what constitutes an autoimmune disease, so that what is or is not an autoimmune disease can depend on which concept is employed. A good example is Crohn's disease, which is certainly characterized by immune dysregulation, and commonly is labeled as an autoimmune disease.  Yet some consider it not a “true” autoimmune disease. Similarly, whether Chronic GVHD should or should not be considered an autoimmune disease turns to a considerable degree on the definition of an autoimmune disease. Another example is celiac disease, which is a fairly well-understood disorder, normally listed as autoimmune, yet some do not consider it a true autoimmune disorder. 
Another difficulty is the area of autoinflammatory diseases, including Familial Mediterranean fever. Although once treated as a type of autoimmune diseases, increasingly, these are not. This turns, at least to some degree, on the question of whether autoimmune disorders should be limited to the adaptive immune system, or also include disorders of the innate immune system.  With this becoming accepted, then some disorders such as Schnitzler syndrome, Chronic recurrent multifocal osteomyelitis (CRMO)  and Adult onset Still's disease (AOSD) are no longer be considered as autoimmune disorders, and even Behçet’s Disease might well go in this category instead of autoimmune.
The test for indefiniteness is “whether the claim delineates to a skilled artisan the bounds of the invention." SmithKline Beecham Corp. v. Apotex Corp., 74 USPQ2d 1398, 1404. Because of the ambiguities discussed above, once cannot be sure of the actual bounds of this term, what diseases it does and does not embrace, and hence the term is indefinite. 



Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





13.	Claim(s) 36, and 38-41 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated clearly by Tapadar et al (Bioorg Med Chem Lett. 2009, June 1, 19(11), p.3023-3026).
Tapadar et al discloses a series of hydroxamic acid based histone deacetylase inhibitors against  pancreatic cancer cell lines  in the following compounds:

:

    PNG
    media_image2.png
    111
    268
    media_image2.png
    Greyscale

(see page 9 , compound #11).

    PNG
    media_image3.png
    96
    311
    media_image3.png
    Greyscale
 
(see page 8, compound# 6)
(see page 8, compound# 6)


    PNG
    media_image4.png
    169
    1027
    media_image4.png
    Greyscale

(see page 2 ,the last pargraph)

    PNG
    media_image5.png
    126
    1097
    media_image5.png
    Greyscale

(see page 1,  abstract)

These are identical with the claims.


Conclusion

Claims 36-53 are rejected. 
Claims 54-55 are withdrawn from consideration. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        12/17/2022